COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 GUADALUPE P. PEREZ,                             §
                                                                 No. 08-12-00037-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                              County Court at Law No. 3
 OLD WEST CAPITAL CO., Assignee of               §
 Hudson & Keyse, L.L.C.,                                       of Tarrant County, Texas
                                                 §
                   Appellee.                                   (TC#2007-058909-3-A)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.